MAINE	SUPREME	JUDICIAL	COURT	                                         Reporter	of	Decisions	
Decision:	   2017	ME	156	
Docket:	     Kno-17-9	
Submitted		
  On	Briefs:	June	29,	2017	
Decided:	    July	13,	2017	
	
Panel:	      SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                                       ROWLAND	S.	WHITTET	
                                                 	
                                                v.	
                                                 	
                                        DANIEL	C.	WHITTET	
	
	
PER	CURIAM	

        [¶1]		Rowland	S.	Whittet	appeals	from	a	judgment	of	the	Superior	Court	

(Knox	 County,	 Stokes,	 J.)	 granting	 a	 permanent	 injunction	 and	 authorizing,	

pursuant	 to	 M.R.	 Civ.	 P.	 66,	 a	 special	 master	 to	 proceed	 with	 the	 sale	 of	 a	

parcel	of	real	estate	located	in	Rockport.		Our	review	in	this	appeal	is	limited	

to	 the	 court’s	 orders	 of	 December	 15	 and	 22,	 2016,	 and	 Daniel	C.	Whittet’s	

motion,	filed	in	this	appeal,	for	sanctions.1			

        [¶2]	 	 Because	 Rowland	 (1)	 has	 failed	 to	 provide	 transcripts	 of	 the	

relevant	 proceedings	 or	 a	 substitute	 to	 allow	 for	 adequate	 appellate	 review,	

(2)	 mounts	 untimely	 challenges	 to	 earlier	 decisions	 of	 the	 trial	 court	 not	 at	

    1		On	June	1,	2017,	Daniel	moved	for	sanctions	against	Rowland,	submitting	an	affidavit	detailing	

attorney	 fees	 expended	 in	 this	 appeal.	 	 See	 M.R.	 App.	 P.	 13(f).	 	 We	 ordered	 that	 the	 motion	 for	
sanctions	would	be	considered	with	the	merits	of	the	appeal.	
2	

issue	in	this	appeal,	and	(3)	has	made	no	argument	as	to	why	the	court	erred	

in	issuing	the	December	2016	orders,	we	affirm	the	judgment.		See	Springer	v.	

Springer,	2009	ME	118,	¶¶	7-8,	984	A.2d	828	(stating	that	where	there	is	an	

inadequate	 record	 to	 review,	 we	 are	 “bound	 to	 accept	 the	 court’s	 factual	

findings	 and	 to	 assume	 that	 they	 are	 supported	 by	 sufficient	 competent	

evidence	 in	 the	 record”);	 Holland	 v.	 Sebunya,	 2000	 ME	 160,	 ¶	 9	 n.6,	

759	A.2d	205	(“The	failure	to	mention	an	issue	in	the	brief	or	at	argument	is	

construed	as	either	an	abandonment	or	a	failure	to	preserve	that	issue.”).	

       [¶3]		Pursuant	to	M.R.	App.	P.	13(f),	we	may	award	costs,	expenses,	or	

attorney	 fees	 as	 a	 sanction	 for	 appeals	 that	 are	 “frivolous,	 contumacious,	 or	

instituted	 primarily	 for	 the	 purpose	 of	 delay.”	 	 “Sanctions	 are	 appropriate	 in	

egregious	 cases,”	 namely	 when	 a	 party	 seeks	 relief	 “with	 no	 reasonable	

likelihood	of	prevailing,”	thereby	increasing	litigation	costs	and	wasting	time	

and	resources.		Estate	of	Dineen,	2006	ME	108,	¶	8,	904	A.2d	417	(quotation	

marks	omitted).		“To	support	a	finding	of	frivolousness,	some	degree	of	fault	is	

required,	 but	 the	 fault	 need	 not	 be	 a	 wicked	 or	 subjectively	 reckless	 state	 of	

mind;	 rather,	 an	 individual	must,	 at	 the	 very	 least,	 be	 culpably	 careless	 to	

commit	 a	 violation.”	 	 Lincoln	 v.	 Burbank,	 2016	 ME	 138,	 ¶	 46,	 147	 A.3d	 1165	

(quotation	marks	omitted).	
                                                                                                       3	

        [¶4]	 	 Rowland’s	 opposition	 to	 the	 motion	 for	 sanctions,	 filed	 one	 day	

late,	 contains	 arguments	 and	 unsupported	 allegations	 with	 little	 apparent	

relevance	to	either	the	motion	for	sanctions	or	the	merits	of	the	appeal.		In	a	

2013	judgment,	the	trial	court	proposed	several	contingent	dispositions	of	the	

real	 estate	 to	 sensibly	 resolve	 this	 protracted	 dispute	 between	 the	 parties.		

Despite	a	number	of	court	decisions	to	the	contrary,	including	a	2016	finding	

of	 contempt,2	 Rowland	 continues	 to	 maintain	 that	 he	 has	 complied	 with	 the	

2013	 judgment	 and	 is	 entitled	 to	 full,	 unencumbered	 ownership	 of	 the	

disputed	property.		His	subjective	belief	is	belied	by	the	numerous	decisions	

that	have	rejected	the	same	meritless	claims	and	arguments	that	he	continues	

to	make	in	this	appeal3—claims	and	arguments	that	have	effectively	delayed	

enforcement	 of	 the	 2013	 judgment	 and	 wasted	 time	 and	 resources.	 	 See	

Lincoln,	2016	ME	138,	¶	46	&	n.8,	147	A.3d	1165;	Harriman	v.	Border	Tr.	Co.,	

2004	 ME	 28,	 ¶¶	 6-7,	 842	 A.2d	 1266	 (sanctioning	 party	 for	 pursuing	

duplicative	and	vexatious	litigation	for	the	purposes	of	harassment	and	delay).		

We	accordingly	impose	a	sanction	of	attorney	fees	and	treble	costs.		See	M.R.	

   2		None	of	those	decisions	was	timely	appealed	and	therefore	none	is	properly	before	us.	


   3		This	is	Rowland’s	fourth	appeal	involving	this	property;	two	of	those	appeals	were	dismissed	

in	part	for	his	failure	to	comply	with	the	rules,	to	provide	an	adequate	record	for	appellate	review,	
or	 to	 properly	 present	 cognizable	 legal	 arguments.	 	 See	 Whittet	 v.	 Whittet,	 Mem-14-113	
(August	5,	2014);	 Ribeck	 v.	 Whittet,	 Mem-14-48	 (March	 11,	 2014)	 (dismissing	 the	 appeal	 on	 the	
ground	that	Rowland	did	“not	even	marginally	comply	with	the	requirements	of	M.R.	App.	P.	8”).	
4	

App.	P.	13(f).		Daniel	C.	Whittet	will	be	awarded	attorney	fees	in	the	amount	of	

$4,517.00	 and	 treble	 costs	 in	 the	 amount	 of	 $216.24	 for	 a	 total	 award	 of	

$4,733.24.	

         The	entry	is:	

                            Judgment	 affirmed.	 	 Daniel	 C.	 Whittet’s	 motion	
                            for	sanctions	is	granted.		He	is	hereby	awarded	
                            attorney	fees	and	treble	costs	in	the	amount	of	
                            $4,733.24.	
	
	      	    	      	     	     	
	
Rowland	S.	Whittet,	appellant	pro	se	
	
Jamie	F.	Levenseler,	Esq.,	and	Edward	M.	Collins,	Esq.,	Hanscom,	Collins	&	Hall,	
P.A.,	Rockland,	for	appellee	Daniel	C.	Whittet	
	
	
Knox	County	Superior	Court	docket	numbers	RE-2011-26	and	-27	
FOR	CLERK	REFERENCE	ONLY